Citation Nr: 0803375	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.  He 
received the Purple Heart medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Left ear hearing loss was demonstrated on examination for 
induction to service, and has not been shown by competent 
evidence to have been chronically aggravated by active 
service.

2.  There has been no demonstration by competent clinical 
evidence of record of current right ear hearing loss 
disability for VA purposes.

3.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Left ear sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

2.  Right ear sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed (as an organic disease of 
the nervous system) to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).
        
        
        REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a May 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant that informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence and requested that 
he submit any evidence in his possession pertaining to the 
claims. The Board observes that the aforementioned letter did 
not provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefits sought.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss or tinnitus, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, such 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007)



Legal Analysis

1.  Left Ear Hearing Loss

The veteran asserts that service connection is warranted for 
left ear hearing loss disability.  The record establishes 
that current left ear hearing loss "disability" for VA 
purposes has been demonstrated subsequent to service, on VA 
audiometric examination in September 2004, which reflects the 
following pure tone thresholds:





HERTZ



500
1000
2000
3000
4000
LEFT
20
15
30
35
50
 
The veteran's May 1967 induction examination report indicates 
that on audiometric evaluation, the veteran had the following 
pure tone thresholds, in decibels (as converted from American 
Standards Associates (ASA) units to International Standards 
Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
LEFT
30
10
15
0
0

The Board notes that the 30 decibel auditory threshold is 
considered impaired hearing.  Normal hearing is from 0 to 20 
decibels, and higher levels indicated some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  As such, 
the veteran is not entitled to the presumption of soundness 
on induction as to hearing ability on his left ear.

Nonetheless, although the Board observes that the veteran 
indeed had left ear impaired hearing on his induction 
examination, there is no evidence that such hearing loss 
underwent any clinically significant increase in service.  
The service medical records are negative for any complaints 
or findings relative to hearing loss.  Further, his April 
1969 separation examination reflects the following pure tone 
thresholds, in decibels:


500
1000
2000
3000
4000
LEFT
10
15
10

10

Such auditory thresholds, when compared to the findings on 
his May 1967 induction examination report reflects that his 
left ear hearing improved at the 500 Hertz level.

Moreover, the Board observes that the first demonstration by 
the record of left ear hearing loss "disability" for VA 
purposes was on audiological evaluation in September 2004, 
many years after the veteran's 1969 discharge from service.  

The Board notes that, although left ear hearing loss 
"disability" for VA purposes was not demonstrated in 
service, and was initially clinically demonstrated in 2004, 
many years after the veteran's separation from service, 
pursuant to 38 C.F.R. § 3.303(d) and the Court's holding in 
Hensley v. Brown, service connection may still be established 
if it is shown that current left ear hearing loss disability 
for VA purposes is related to service.  Also, under 38 
U.S.C.A. § 1154 (a) (West 2002), the VA is required to 
consider the veteran's contentions in conjunction with the 
circumstances of his service. 

The veteran has alleged his hearing loss disability was 
incurred in service as a result of exposure to noise trauma 
in service due to exposure to artillery fire during fire and 
combat missions.  (Transcript (T.) at page (pg.) 3-6).  The 
veteran's DA Form 20 reflects that his military occupational 
specialties included that of a cannoneer.  Such form, under 
Section 29 for Qualification in Arms, also indicates that the 
veteran qualified in the following weapons:  M-14, M-16, and 
M-60.  The veteran's DA Form 20 also reflects that the 
veteran participated in the Vietnam Counter Offensive Phase 
III Campaign and received the Purple Heart medal.  Therefore, 
the Board finds that it would have been consistent with the 
circumstances of the veteran's service to have been exposed 
to noise trauma in service.  As such, the Board concedes that 
the veteran was exposed to acoustic trauma in service.  

However, the Board observes that the record does not 
establish that the veteran's current left ear hearing loss 
disability is etiologically related to his acoustic trauma in 
service.  As noted above, the veteran's left ear impaired 
hearing noted on induction improved in service when the 
separation examination audiometric findings are compared with 
the entrance examination audiometric findings.  Moreover, 
left ear hearing loss disability for VA purposes was 
initially demonstrated approximately 35 years after service.  
In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  Further, it is significant to 
point out that in September 2004, a VA examiner, after a 
review of the veteran's claims file and an examination, 
opined that military noise did not cause the veteran's 
hearing loss.  Therefore, in the absence of any clinical 
opinion to the contrary, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a direct incurrence basis for left ear hearing 
loss disability.

In order to establish service connection on a presumptive 
basis, the veteran's left ear sensorineural hearing loss 
disability must have become manifest to a degree of 10 
percent or more within one year from the date of termination 
of his period of service.  In this case, as discussed above, 
no objective evidence of record demonstrates that the 
veteran's left ear sensorineural hearing loss disability 
manifested itself to a compensable degree within one year of 
his 1969 separation from service.  The record reflects that 
the first reported clinical diagnosis of bilateral hearing 
loss "disability" for VA purposes was in 2004, many years 
after service.  Hence, the Board finds that evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his current 
left ear sensorineural hearing loss disability.

In conclusion, although the veteran asserts that his current 
left ear hearing loss disability is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of 
record, including the September 2004 medical opinion, is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that 
while the competent evidence of record establishes that the 
veteran was exposed to acoustic trauma in service, it fails 
to establish that his current left ear hearing loss 
disability is related to his active military service, to 
include aggravation of left ear hearing loss noted on 
induction.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.

2.  Right Ear

The veteran asserts that service connection is warranted for 
right ear hearing loss.  In terms of an in-service injury or 
disease, the veteran's service medical records do not refer 
to a complaint or finding of right ear hearing loss while in 
service.  The record reflects that the veteran underwent 
audiometric testing on his induction examination in May 1967.  
The reported pure tone thresholds, in decibels (as converted 
from American Standards Associates (ASA) units to 
International Standards Organization (ISO) units) were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
0

Likewise, the veteran underwent audiometric testing on his 
April 1969 separation examination.  The reported pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10

None of the findings from either examination demonstrates 
hearing loss, as defined by Hensley v. Brown, 5 Vet. App. 155 
(1993), hearing loss "disability" for VA compensation 
purposes, per 38 C.F.R. § 3.385, or a change in hearing 
ability that has been noted to be clinically significant.

The Board notes that, although right ear hearing loss 
"disability" for VA purposes was not demonstrated in 
service, the veteran can establish service connection on the 
basis of post-service evidence of a nexus between current 
hearing loss and service.  38 C.F.R. § 3.303(d); See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  Also, under 38 U.S.C.A. 
§ 1154 (a) (West 2002), VA is required to consider the 
veteran's contentions in conjunction with the circumstances 
of his service. 
In this regard, the Board again acknowledges that the veteran 
was exposed to acoustic trauma while in service.  However, 
the record does not reflect that the veteran has current 
right hearing loss "disability" for VA purposes.  38 C.F.R. 
§ 3.385 (2007).  In this regard, on VA audiological 
evaluation in September 2004, the reported pure tone 
thresholds, in decibels, were as follows for the right ear: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
25
25

The reported speech recognition score was 94 percent in the 
right ear.  The Board notes that such findings, which the 
September 2004 audiologist indicated was essentially normal 
from 250 to 8000 Hertz, do not demonstrate hearing loss 
"disability" for VA compensation purposes, per 38 C.F.R. 
§ 3.385.  

Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran does not have 
current right ear hearing loss disability for VA purposes.  
Therefore, as the evidence of record does not demonstrate 
that the veteran has current right ear hearing loss 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

In conclusion, although the veteran asserts that he has a 
current right ear hearing loss disability that is related to 
service, the negative evidence of record is of greater 
probative value than his statements in support of his claim.  
Therefore, as the competent evidence of record fails to 
establish that the veteran has current right ear hearing loss 
disability for VA purposes, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for right ear hearing loss.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.

3.  Tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus.  In terms of establishment of service 
connection on a nonpresumptive direct incurrence basis, the 
Board again acknowledges that the veteran was exposed to 
noise trauma while in service.  However, the veteran's 
service medical records are silent for complaints of, or 
treatment for, tinnitus.  The record establishes that the 
first documented complaint of tinnitus was in 2004, many 
years after the veteran's separation from service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, it is significant to point out that there 
is no competent medical opinion of record that etiologically 
relates the veteran's current tinnitus to his in-service 
exposure to noise.  In this regard, the Board notes that the 
examiner from the September 2004 VA examination reported that 
the veteran's tinnitus was not related to the veteran's 
exposure to noise in service.  In reaching this conclusion, 
the examiner noted that:

The veteran reports tinnitus only a few 
times each week mostly occurring when his 
ears feel stopped-up.  He reports that 
the tinnitus mostly sounds like a humming 
or roaring sound.  This report of 
tinnitus is not consistent with noise-
induced tinnitus.  The reported onset of 
this tinnitus is also, at best, over 5 
years after his discharge from the Army.

Therefore, in the absence of any clinical opinion to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
tinnitus on a nonpresumptive direct incurrence basis.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in 2004, which was many years 
after the veteran's discharge from service.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis.

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence of record, including the 
September 2004 VA opinion, is of greater probative value than 
the veteran's statements in support of his claim.  Although 
the Board concludes that the evidence is sufficient to 
establish that the veteran sustained acoustic trauma in 
service, the competent evidence of record fails to establish 
that his current tinnitus is related to such incident in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for tinnitus.




ORDER

Entitlement to service connection for left ear hearing loss 
disability is denied.

Entitlement to service connection for right ear hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


